Case 8:20-cv-02402-PJM Document5 Filed 11/04/20 Page 1 of 1
Case 8:20-cv-02402-PJM Document 4 Filed 10/29/20 Page 1 of 1

IN THE UNITED STATE DISTRICT COURT "approven’THs_AL_p
FOR THE DISTRICT OF MARYLAND II Neclcaeny BE,

Greenbelt Division (| pe
CAPITAL BANK, NA

 

1525 P STREET, LLC, etal

) PETER J. MESSITTE
) UN TATES DISTRICT JUDGE
Plaintiff, )
)
V. ) Civil Law No.: 20-cv-02402
)
POTOMAC CONSTRUCTION )
)
)
)

Defendants.

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE
Plaintiff, by its undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) hereby

dismisses this action without prejudice.

The Defendants have not filed an answer, a motion for summary judgment, or any

counterclaims.

DATE: October 29, 2020 /s/Lawrence J. Anderson
LAWRENCE J. ANDERSON
#11390
Nealon & Associates, P.C.
119 N. Henry Street
Alexandria, VA 22314
703-684-5755
703-684-0153 FAX

landerson@nealon.com

Counsel for Capital Bank, NA
